          Case 1:18-cv-06718-PGG Document 37 Filed 11/25/18 Page 1 of 1




                                                                           Eric M. Creizman, Esq.
                                                                                          Partner

                                                                                   (212) 972-0200

                                                                 ecreizman@piercebainbridge.com



Via ECF

November 25, 2018

The Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     Securities and Exchange Commission v. John A. Paulsen, 18-CV-6718 (PGG)

Dear Judge Gardephe:

       I am writing to apologize to the Court and to opposing counsel for filing our papers in
support of our motion to dismiss. Shortly after filing, I noticed that Your Honor’s Individual
Rules require that motion papers be filed only after the entire motion has been briefed. I
neglected to check the Individual Rules in advance since I had previously appeared before the
Court in a criminal case, in which the “Bundling Rule” does not apply. I will be more careful to
check the Court’s Rules in the future.

        I thank the Court for its consideration.

Respectfully,

/s/ Eric M. Creizman
Eric M. Creizman

cc:     Alyssa A. Qualls, Esq., Brian D. Fagel, Esq., Eric Celauro, Esq.
        U.S. Securities and Exchange Commission




      747 3rd Avenue Suite 2000 New York, New York 10017 I piercebainbridge.com

                Los Angeles            New York              Washington, D.C.
